DETAILED ACTION
	The Information Disclosure Statement filed on March 5, 2020 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonekawa (JP 2009254099).
Yonekawa discloses a running gear for a magnetically levitated train. The train shown overall in figures 1 and 2 and the running gear is shown generally in the top view of figure 5 and the front view of figure 6. The running gear 100 is comprised of two suspension frames 20 spaced apart and connected through a pair of  beams 110, 120 and a slot  for reducing a torsional rigidity of the longitudinal beam is provided in between the beams and shown best in figure 6. A pair of pulling rods 300 are mounted on the longitudinal beam and connect between the frame 20 and the vehicle body of the maglev train. Each suspension frame 20 is further comprised of a pair of air springs 12 mounted at each end to connect with the underside of the vehicle and each frame is further comprised of a C-shaped arms to coordinate with the magnetic levitation rail of the system.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonekawa (JP 2009254099) in view of  Yonekawa (JP 2007091039).
Yonekawa (099) discloses the running gear as described above. However. Yonekawa (099) does not specifically show running gear below the vehicle body. Yonekawa (039) discloses a suspension frame comprised of running gear in the form of wheels 250. It would have been obvious to one of ordinary skill in the art to have applied a set of running wheels, like that of Yonekawa (039), to a suspension frame, like that of Yonekawa (099), with the expected result of providing a support structure to the frame and the vehicle should the magnetic levitation system fail and to therefore prevent damage to the vehicle or the frame. 
Allowable Subject Matter
Claims 6-9, 11-14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
June 7, 2022